Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner notes that claims 12-17 and 23 are withdrawn from consideration per Applicant’s response to the restriction requirement dated 06/18/2021, and per the restriction requirement of 04/19/2021 the election was made between a chemically toughenable glass, an ion exchanged glass, and a method for producing a glass. Because Applicant elected for examination group I directed to a chemically toughenable glass, claims and limitations directed towards an ion exchanged glass are not elected. The elected chemically toughenable glass does not have a DoL because it has not been chemically strengthened. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11, 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (WO2012126394, hereinafter referred to as Zhang).
Regarding claim 1, Zhang discloses a chemically toughenable glass (see Zhang at the Abstract, disclosing an aluminosilicate glass and a glass ceramics for chemical tempering) having before chemical toughening a thickness t of less than or equal to 500 μm (see Zhang at claim 32, disclosing the glass has a thickness of less than 0.5mm, which is less than 500 micrometers), the glass comprising the following components in mol-%: SiO2 45 - 75 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an SiO2 content of 61.25 wt. %, which correlates to 64 mol. % when accounting for the claimed significant figures, which is within the claimed range); Al2O3 12 - 25 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an Al2O3 content of 17.77 wt. %, which correlates to 11 mol. % ,which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); Li2O >1 - 11 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an Li2O content of 5.3 wt. %, which correlates to 11 mol. % when accounting for the claimed significant figures, which is within the claimed range); P2O5 0 - 15 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a P2O5 content of 0.5 wt. %, which correlates to 0.2 mol. % when accounting for the claimed significant figures, which is within the claimed range); B2O3 0 - 8 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a B2O3 content of 0.30 wt. %, which correlates to 0.3 mol. % when accounting for the claimed significant figures, which is within the claimed range); and TiO2 0 - 5 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a TiO2 content of 0 wt. %, which correlates to 0 mol. %, which is within the claimed range); Na2O in an amount of at least 3 mol% (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a Na2O content of 9.55 wt%, which correlates with 10 mol% when accounting for the claimed significant figures, which is within the claimed range). 
While Zhang does not explicitly disclose  an average number of bridging oxygen per polyhedron BO calculated as 2*4 - 2*(cmol(O)/( cmoi(Si) + cmoi(Al) + cmoi(B) + cmoi(P) + cmoi(Ti) )) is higher than 3.55, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
While Zhang does not explicitly disclose  upon chemical toughening a linear dimension variation in the unit of percentage Vi is so low that an overall geometry variation OGV calculated as (DoL/t)/V1 is higher than 0.8, wherein DoL is a total depth of all ion-exchange layers on one side of the glass and wherein DoL is from >3 μm to <0.5*t when the glass is chemically toughened with NaNO3 only, KNO3 only, or with both KNO3 and NaNO3, this is a property of an ion exchanged glass, which was not elected. 
Regarding claim 2, Zhang discloses the glass has a Young's modulus of from 60 GPa to 120 GPa (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a Young's modulus of 85 kN/mm2, which correlates to 85 GPa, which is within the claimed range).
Regarding claim 3, while Zhang does not explicitly disclose a geometry variation after chemical toughening GVACT calculated as GVACT=BO*Young's modulus is from >250 GPa to <500 GPa, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 4, while Zhang does not explicitly disclose BO is from >3.6 to 4.0, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 5, while Zhang does not explicitly disclose OGV is from >1.0 to <10.0, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 6, Zhang discloses the thickness t of the glass before chemical toughening is from >1 micrometer to <800 micrometers (see Zhang at Page 17, lines 24-26, disclosing the aluminosilicate glass has a thickness of 0.5mm or less, which Examiner notes correlates to 500 micrometers or less, which is within the claimed range).
Regarding claim 7, while Zhang does not explicitly disclose the glass has at least one surface with a roughness Ra of less than 5 nm, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 8, while Zhang does not explicitly disclose a temperature difference AT between a working temperature T4 and a maximum crystallization temperature TOEG of the glass is higher than 50 K, this is a property dependent upon the composition, and the composition disclosed by Zhang is sufficiently similar to the instantly claimed composition such that this property must necessarily be inherently present. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 9, Zhang discloses the glass has a coefficient of thermal expansion CTE of from 3 ppm/K to 12 ppm/K in a temperature range of from 20°C to 300°C (see Zhang at Page 5, lines 23-26, disclosing the thermal expansion coefficient (CTE) is between 3.5-11 x 10-6K-1, which is within the claimed range).
Regarding claim 11, the compressive stress after toughening is a property of an ion exchanged glass, which was not elected.
Regarding claim 18, Zhang discloses the glass comprises at least one of the following: a content of ZrO2 from 0 to 5 mol-%; a content of alkali metal oxides R2O from 10 to 30 mol-%; a content of Na2O from 0 to 15 mol-%; a content of K2O from 0 to 5 mol-%; a content of the sum of Li2O and Na2O from 10 to 25 mol-%; a content of MgO from 0 to 5 mol-%; a content of ZnO from 0 to 5 mol-%; a content of the sum of MgO and ZnO from 0 to 10 mol-%; a content of at least one of SnO2, SbO2, CeO2 or Fe2O3 from 0 to 3 mol-%; or a content of Al2O3 from >12 to 22 mol-% (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with a ZrO2 content of 3.56 wt. %, which correlates to 2 mol. % ZrO2 when accounting for the claimed significant figures, which is within the claimed range).
Regarding claim 19, Zhang discloses a molar ratio of Na2O/(Na2O+K2O) is from >0.5 to 1.0 (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with an Na2O content of 9.95 wt. %, which correlates to 10 mol. % Na2O when accounting for the claimed significant figures, and a K2O content of 0.10 wt. %, which correlates to 0 mol. % K2O when accounting for the claimed significant figures, which provides a molar ratio of (10)/(10+0) = 1, which is within the claimed range).
Regarding claim 20, Zhang discloses a molar ratio of Li2O/(Li2O+Na2O+K2O) is from >0.1 to 0.6 (See Zhang at Page 40, Table 2, Example 9, disclosing a glass with an Na2O content of 9.95 wt. %, which correlates to 10 mol. % Na2O when accounting for the claimed significant figures, and a K2O content of 0.10 wt. %, which correlates to 0 mol. % K2O when accounting for the claimed significant figures, and 5.30 wt. % Li2O, which correlates to 11 mol. % Li2O when accounting for the claimed significant figures, which provides a molar ratio of (11)/(11+10+0) = 0.52, which is within the claimed range).
Regarding claim 21, Zhang discloses the glass comprises the following components in mol-%: Li2O >1-<8; and K2O 0-5 (see Zhang at Page 40, Table 2, Example 6, disclosing a glass with an Li2O content of 3.15 wt. %, which correlates to 7 mol. % Li2O when accounting for the claimed significant figures, and 1.5 wt. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures, which is within the claimed range).
Regarding claim 22, Zhang discloses the glass comprises the following components in mol-%: SiO2 >63-75 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an SiO2 content of 61.25 wt. %, which correlates to 64 mol. % when accounting for the claimed significant figures, which is within the claimed range); Al2O3 12-25 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with an Al2O3 content of 17.77 wt. %, which correlates to 11 mol. % ,which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).) Li2O > 2.5-<8 (see Zhang at Page 40, Table 2, Example 6, disclosing a glass with an Li2O content of 3.15 wt. %, which correlates to 7 mol. % Li2O when accounting for the claimed significant figures); P2O5 0-10 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a P2O5 content of 0.5 wt. %, which correlates to 0.2 mol. % when accounting for the claimed significant figures, which is within the claimed range); B2O3 1-5 (See Zhang at Page 40, Table 2, Example 9, disclosing an example of a glass with a B2O3 content of 0.30 wt. %, which correlates to 0.3 mol. % when accounting for the claimed significant figures, which is close to touching the claimed range. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).); and K2O >0.5-5 (see Zhang at Page 40, Table 2, Example 6, disclosing a glass comprising 1.5 wt. % K2O, which correlates to 1 mol. % K2O when accounting for the claimed significant figures, which is within the claimed range).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 11, and 18-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731